Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Response to Arguments
3.	Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
4.	In response to Applicant's argument above pertaining to “Firstly, in reading Moore on the different claim elements of "calculating an instantaneous measurement point voltage value ..." and "calculating an instantaneous comparison voltage value ..." the Office Action cites to the exact same elements of Moore — Applicant respectfully asserts that it is impermissible to interpret these different claim elements as being the same, as well as to interpret the same elements of Moore as being two different elements, especially when claim 1 requires that those elements subsequently be compared to each other. Therefore, Moore does not disclose both calculating an instantaneous measurement point voltage value ... " and "calculating an instantaneous comparison voltage value ... ," as required by claim 1.” The Examiner respectfully disagrees. The Applicant recites (specification page 16, line 12), m1 = 1 and m2 = -1. The Applicant further recites, (specification page 18, line 2), m3 = 0 and m4 = 1. The Applicant uses the same form of differential equation to calculate the instantaneous measurement point voltage value and to calculate instantaneous comparison voltage value. The only difference between the equations are the names of the variables and coefficients m1 = 1, m2 = -1, m3 = 0, and m4 = 1. Even though the equation taught by Moore is the same, the coefficients as applied teaches the instantaneous measurement point voltage value and instantaneous comparison voltage value. The general form of equation 5 of Moore is shown below
                
                    
                        
                            v
                        
                        
                            1
                        
                    
                    =
                    1
                    •
                     
                    
                        
                            v
                        
                        
                            o
                        
                    
                    -
                    
                        
                            
                                
                                    R
                                
                                
                                    o
                                
                            
                            •
                             
                            
                                
                                    i
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    o
                                
                            
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            

                
                    
                        
                            v
                        
                        
                            1
                        
                    
                    =
                    1
                    •
                     
                    
                        
                            v
                        
                        
                            o
                        
                    
                    +
                    
                        
                            -
                            1
                        
                    
                    •
                    
                        
                            
                                
                                    R
                                
                                
                                    o
                                
                            
                            •
                             
                            
                                
                                    i
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    o
                                
                            
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
the coefficient of 1 = m1 and the coefficient of -1 =  m2. This is identical to the instantaneous measurement point voltage value. Equation 5 taught by Moore can also be rewritten as shown below,
                
                    
                        
                            v
                        
                        
                            1
                        
                    
                    =
                    0
                    •
                     
                    
                        
                            v
                        
                        
                            o
                        
                    
                    -
                    
                        
                            1
                        
                    
                    •
                    
                        
                            
                                
                                    R
                                
                                
                                    o
                                
                            
                            •
                             
                            
                                
                                    i
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    o
                                
                            
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
 the coefficient of 0 = m3 and the coefficient of 1 =  m4. This is identical to instantaneous comparison voltage value. Furthermore, Moore teaches that the sampled voltage and current are values. This inherently means that multiple measurements are taken. For example, a first measurement is taken where the coefficients are, m1 = 1 and m2 = -1. A second measurement could be taken where the coefficients are m3 = 0, and m4 = 1. Therefore, Moore teaches calculating an instantaneous measurement point voltage value and calculating an instantaneous comparison voltage value.
5.	In response to Applicant's argument above pertaining to “E.g., Moore, col. 8, lines 10-14. As further explained by Moore with reference to Figure 6, the X-R values are for the impedance Z to the fault, e.g., as represented by line 24 situated in the complex R-X plane. Thus, Moore is comparing characteristic impedance values with calculated impedance values. Therefore, Moore does not disclose comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value, as required by claim 1.”. The Examiner respectfully disagrees. As mentioned above, Moore teaches calculating the instantaneous measurement point voltage value and calculating the instantaneous comparison voltage value. Moore further teaches comparing the characteristics of a signal line and the calculated values mentioned above. Moore therefore inherently compares the instantaneous measurement point voltage value and the instantaneous comparison voltage value when comparing them to the characteristic value. Comparing in this context is used in the broadest reasonable interpretation. Which means “to estimate, measure, or note the similarity or dissimilarity between.”

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 – 3, 6, 9 – 11, 14 – 17, 20, and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moore (US6601001B1) (herein after Moore.)

	Regarding Claim 1 Moore teaches, a method for fault detection in line protection for a power transmission system (Fig 3, Col. 3, Ln. 41-43), comprising: obtaining a sampled value of voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location, at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)), obtaining a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculating an instantaneous measurement point voltage value specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value v1) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); calculating an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to be:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value (Fig. 3, Col. 8. Ln. 10 - 14; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)

	Regarding Claim 2, Moore teaches the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 3, Moore teaches the limitations of claim 3, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 6, Moore teaches the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to be:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	Regarding Claim 9, Moore teaches, a system for fault detection in line protection for power transmission system (Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the system), comprising: one or more processors (Fig 3, Col. 6, Ln. 65 - Col. 7, Ln. 3; Examiner interpretation: Relay 100 is the processor); a non-transitory memory storage coupled to at least one of the processors; and a set of program instructions stored in the non-transitory memory storage and executable by at least one of the processors to cause the system to (Fig 3, Col. 8, Ln. 40-44; Examiner interpretation: The memory(non-transitory memory storage) is coupled to the relay 100(the processor)): obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”); obtain a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of current in accordance with a comparison by using differential equation corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to be:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value (Fig. 3, Col. 8. Ln. 10 - 14; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); and trip the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)

	Regarding Claim 10, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous measurement point voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 11, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model, and                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k, and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Examiner interpretation: Equation 5 (instantaneous voltage value v1) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 14, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: “Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	Regarding Claim 15, Moore teaches, an apparatus for fault detection in line protection for a power transmission system (Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the apparatus), comprising: a first circuit configured to obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location, at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the relay 100(the first circuit and protection device) obtains the voltage(sampled value of voltage) at the reach point(measurement point)); a second circuit configured to obtain a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the relay 100(the second circuit and protection device) obtains the current(sampled value of current) at the reach point(measurement point)); a third circuit, configured to calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Fig 3, Col. 6, Ln. 63 – 65; Examiner interpretation: relay 100 (the third circuit and protection device) calculates v1(the instantaneous voltage) , v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); a fourth circuit, configured to calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation corresponding to a time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Fig 3, Col. 6, Ln. 63 – 65; Examiner interpretation: “relay 100 (the fourth circuit and protection device) calculates v1(the instantaneous voltage), v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); and a fifth circuit configured to compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value and (Fig. 3, Col. 8. Ln. 10 - 14; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18: Since the use of a circular characteristic 31 restricts the value of fault resistance that can be tolerated while still being registered as a fault and hence used to trip the circuit breakers; Examiner interpretation: Relay 100(the fifth circuit) trips the circuit breaker.)

	Regarding Claim 16, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the instantaneous measurement point voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: “Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	Regarding Claim 17, Moore teaches the limitations of claim 16, which this claim depends on.
	Moore further teaches, 17. (Original) The apparatus according to claim 16, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current  at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k, and m3 and m4 are coefficients specified by operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: “Equation 5 (instantaneous comparison voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	Regarding Claim 20, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to be: 
                        
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 21, Moore teaches, an apparatus for fault detection in line protection for a power transmission system (Fig 3, Col. 1, Ln. 5-6; Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the apparatus), comprising: a non-transitory computer readable memory medium configured with instructions executable by a computer to (Fig 3, Col. 8, Ln. 40-44; Examiner interpretation: The memory(non-transitory memory storage) contains programs executable by the relay 100(the computer)): obtain a sampled value of voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); obtain a sampled value of current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device, wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value (Fig. 3, Col. 8. Ln. 10 - 14; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4, 5, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Moore (US6601001B1) (herein after Moore) as applied to claims 1 – 3, 6, 9 – 11, 14 – 17, and 20 – 21 above, and further in view of Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) (herein after Terzija et al.)

	Regarding Claim 4, Moore teaches the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous measurement point voltage value is calculated by: 
                
                    
                        
                            u
                        
                        
                            q
                            _
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    =
                    
                        
                            u
                        
                        
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    -
                    
                        
                            R
                            •
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                            +
                            L
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of a current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be -                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_p1p2_k, vo is up1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    q
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            
                                                
                                                    u
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                        
                             
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	Regarding Claim 5, Moore teaches the limitations of claim 1 which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            +
                                            L
                                            •
                                             
                                            
                                                
                                                    d
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            p
                                                            2
                                                            _
                                                            k
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be -                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_p1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous comparison voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            r
                                                            e
                                                            s
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	Regarding Claim 12, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous measurement point voltage value is calculated by:
                
                    
                        
                            u
                        
                        
                            q
                            _
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    =
                    
                        
                            u
                        
                        
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    -
                    
                        
                            R
                            •
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                            +
                            L
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of a current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value v1) is expanded to be: 
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_p1p2_k, vo is up1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    q
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            
                                                
                                                    u
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                        
                             
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	Regarding Claim 13, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous comparison voltage value is calculated by:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            +
                                            L
                                            •
                                             
                                            
                                                
                                                    d
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            p
                                                            2
                                                            _
                                                            k
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be -                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_p1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous comparison voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            r
                                                            e
                                                            s
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	Regarding Claim 18, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the instantaneous measurement point voltage value is calculated by:
                
                    
                        
                            u
                        
                        
                            q
                            _
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    =
                    
                        
                            u
                        
                        
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    -
                    
                        
                            R
                            •
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                            +
                            L
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of a current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be –
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_p1p2_k, vo is up1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    q
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            
                                                
                                                    u
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                        
                             
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	Regarding Claim 19, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the instantaneous comparison voltage value is calculated by:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            +
                                            L
                                            •
                                             
                                            
                                                
                                                    d
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            p
                                                            2
                                                            _
                                                            k
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be –
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_p1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous comparison voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            r
                                                            e
                                                            s
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiankang Zhang, Jiale Suonan, Zaibin Jiao, Guobing Song. (A Fast Full-line Tripping Distance Protection Method for HVDC Transmission Line) teaches, a method for a fault detection in line protection for a power transmission system. A system for a fault detection in line protection for power transmission system. An apparatus for a fault detection in line protection for a power transmission system. 
11.	Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov. (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) teaches, a method for a fault detection in line protection for a power transmission system. A system for a fault detection in line protection for power transmission system. An apparatus for a fault detection in line protection for a power transmission system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868